Case 1:17-cv-00052-IMK Document 91 Filed 11/29/18 Page 1 of 2 PageID #: 891



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

SCOTT T. BALLOCK,

                     Plaintiff,

v.                                   //     CIVIL ACTION NO. 1:17CV52
                                                 (Judge Keeley)

ELLEN   RUTH COSTLOW,
STATE   TROOPER MICHAEL KIEF,
STATE   TROOPER RONNIE M. GASKINS, and
STATE   TROOPER CHRIS BERRY,

                     Defendants.


                      ORDER FOLLOWING IN CAMERA REVIEW

        Pursuant   to    the   Court’s    directive   (Dkt.   No.   87),   the

plaintiff, Scott T. Ballock (“Ballock”), timely submitted all

documents related to his discharge from employment and all emails

between his counsel and Thomas Ballock. In addition, defendants

Michael Kief, Ronnie M. Gaskins, and Chris Berry (collectively,

“the State Trooper defendants”) timely submitted the emails claimed

as privileged in Dkt. No. 85-1.

        Having completed the in camera review, the Court DIRECTS

Ballock to produce the following documents to the State Trooper

defendants:

        •    Ballock’s first sworn statement, dated June 29, 2016;

        •    FBI’s      proposed   decision     to    terminate     Ballock’s

             employment, dated April 10, 2017;

        •    FBI’s decision to terminate Ballock’s employment, dated

             September 21, 2017;
Case 1:17-cv-00052-IMK Document 91 Filed 11/29/18 Page 2 of 2 PageID #: 892



BALLOCK V. COSTLOW, ET AL.                                           1:17CV52

                       ORDER FOLLOWING IN CAMERA REVIEW

        •      Ballock’s   supplemental    submission   to    the   Office    of

               Disciplinary Appeals, dated October 3, 2017;

        •      Scott’s second sworn statement, dated March 12, 2018; and

        •      FBI policies and confidentiality agreement form utilized

               in the administrative proceedings.

        Further, the Court concludes that the emails identified in the

State       Trooper   defendants’   privilege   log   (Dkt.   No.   85-1)    are

privileged and are therefore not required to be produced.

        It is so ORDERED.

        The Court directs the Clerk to transmit copies of this Order

to counsel of record.

DATED: November 29, 2018

                                           /s/ Irene M. Keeley
                                           IRENE M. KEELEY
                                           UNITED STATES DISTRICT JUDGE




                                       2
